Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

NON-FINAL OFFICE ACTION
 	
This Office Action addresses U.S. Application No. 16/991,873, which is a continuation of U.S. Application No. 15/863,777 (hereinafter, the '777 application), now U.S. Patent No. RE48,222, which is a reissue of U.S. Application No. 12/896,669 (hereinafter, the '669 application), entitled “RECONSTRUCT READS IN A RAID ARRAY WITH DYNAMIC GEOMETRIES”, which issued as U.S. Patent No. 9,229,808, (hereinafter, the '808 patent.)
The present application U.S. Application No. 16/991,873 is presently classified as a reissue of the '808 patent.

The status of the claims is as follows: 
Original claims 1-12 are pending.

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

APPLICATION STATUS
The status of the present application is in question.  The application was filed as a continuation of the '777 application.  But it is also currently classified as a reissue of the '808 patent.
The filing receipt of August 20, 2020 reads as follows:

    PNG
    media_image1.png
    161
    576
    media_image1.png
    Greyscale

On March 10, 2021, applicant submitted a request for corrected filing receipt, to correct the domestic priority in accordance with the Application Data Sheet (ADS) of August 12, 2020.  The request included a copy of the ADS and a copy of the August 20, 2020 filing receipt with proposed changes as follows:

    PNG
    media_image2.png
    158
    572
    media_image2.png
    Greyscale

In the corrected filing receipt of March 16, 2021, it appears that the USPTO did not incorporate the changes proposed by applicant but instead rearranged the domestic priority language as follows:

    PNG
    media_image3.png
    135
    639
    media_image3.png
    Greyscale

As for why this happened, it appears that there is a discrepancy in the application papers. As noted by applicant, in accordance with the ADS, “This application is a continuation of U.S. Patent Application 15/863,777, filed on January 5, 2018, which is a Reissue Application of U.S. Patent Application 12/896,669, filed on October 1, 2020 (sic).” However, on August 12, 2020, the same day the ADS was filed, applicant filed a Form PTO/AIA /50, Reissue Patent Application Transmittal, indicating that the application a reissue application.
Accordingly, the application has been classified as both a continuation of the '777 application and a reissue of the '669 application.  As a result, much of the present application is not in compliance with reissue practice (ADS, specification, claims, declaration, etc.) and would require correction, as outlined below.
Thus, in response to this Office action, applicant must clarify the record and affirmatively state whether this application is intended to be (1) solely a continuation of U.S. Patent Application 15/863,777 (note In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982), a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application's filing date, and MPEP 1451) or (2) both a continuation of U.S. Patent Application 15/863,777 and a reissue of U.S. Patent Application 12/896,669 (requiring correction to each of the items noted below).

APPLICATION DATA SHEET
The Application Data Sheet (ADS) is objected to because, as discussed above, the application is currently classified as a reissue application, however on pages 3-4 of the ADS, in the Domestic Priority Information section, the present application is not listed as a reissue application of U.S. Application No. 12/896,669.  

CONSENT
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of assignee filed August 12, 2020 is only a copy of the consent filed in the '777 application.
The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.



DRAWING OBJECTIONS
 	The drawings are objected to for the following reasons:
 	The reference characters are not in accordance with 37 CFR 1.84(p)(3) and 37 CFR 1.84(q).  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  
 	In the drawings, there are several instances of (a) reference characters which indicate the surface or cross section on which they are placed, but are not underlined and (b) reference characters that are associated with lead lines, but are underlined.
 	Both of these types of errors must be corrected.
  	Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”, for example:
FIG. 1
(Amended)

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
 The disclosure is objected to for the following reasons:
(1)	The specification is not in proper format for reissue, in accordance with 37 CFR 1.173(b)(1):
 “Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located.”

On August 12, 2020, applicant filed a copy of the patent with the specification in proper double column format.  However, on the same day, a second specification was filed in single column format, with no amendment markings.  Correction/clarification is required.
(2)	The specification is not in accordance with 37 CFR § 1.177(a), which requires that “If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.”  As noted above, both the present application and the '777 application are co-pending reissue applications of the '669 application.
The following language is suggested:
“Notice: More than one reissue application has been filed for the reissue of Patent No. 9,229,808. The reissue applications are application numbers 16/991,873 (the present application) and 15/863,777, both of which are reissues of Patent No. 9,229,808.
Appropriate correction is required.

CLAIM SUPPORT
 		Applicant must provide an explanation of the support in the disclosure of the patent for any changes made to the claims.  The explanation of support must be on page(s) separate from the page(s) containing the amendment.  
		Note MPEP 1411.02.  Note also MPEP 1453(V)(D), which shows examples of proper support, wherein a separate citation is provided for each new limitation of the claim.

CLAIM OBJECTIONS
The claims are not in proper format for reissue.
On August 12, 2020, applicant filed a copy of the patent, including the original patent claims.   However, on the same day, a second set of claims was filed with the following errors:
(1)	The claims did not include any amendment markings in accordance with CFR 1.173(b)(1):
 “An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.”

	(2)	No status identifiers were included with these claims.
	(3)	These claims did not match any claims from either the '777 application or the '669 application.  It is not clear where these claims came from or which claims they were intended to replace.
	Consequently, this set of claims has not been entered.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The reissue declaration filed August 12, 2020 states:
“Broadening of claim 1 is sought.

One error in granted claim 1 is that it is not necessary that ‘the second amount of intra-device protection data is larger than the first amount of intra-device protection data.’ New independent claim 13, submitted in the concurrently filed preliminary amendment, clarifies that ‘the second amount of intra-device protection data is different than the first amount of intra-device protection data’ without reciting that the second amount is ‘larger than’ the first amount”


The reissue oath/declaration filed with this application is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
(1)	The reissue oath/declaration filed with this application is defective because the statement of error does not include an inadvertent error upon which reissue may be based.  In particular, the purported error relates to subject matter surrendered during the original prosecution of the '669 application.
(2)	There is no independent claim 13 in the application papers.
.
REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 	
Defective Reissue Declaration
 	Claims 1-12 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for all of the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

REJECTIONS BASED ON THE LANGUAGE OF THE CLAIMS
Since it appears that applicant intended to amend the claims, rather than submit the original patent claims for reissue examination, and since no amended claims have yet been entered, any rejections that may be based on the language of the claims (e.g., nonstatutory double patenting, analysis under 35 U.S.C. 112(f) / pre-AIA  35 U.S.C. 112, sixth paragraph, 35 U.S.C. §112, 1st or 2nd paragraph, 35 U.S.C. §102 or 35 U.S.C. §103, 35 U.S.C. §251 re impermissible recapture) will be held in abeyance until the next Office action.  If no new or amended claims are filed in response to this Office action, prosecution will then proceed with the original patent claims as the subject claims in this reissue application.

CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari at telephone number 571-272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner, Art Unit 3992

Conferees:

/CATHERINE M TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992